Exhibit 10.2.a

BEFORE THE STATE CORPORATION COMMISSION


OF THE STATE OF KANSAS



In the Matter of the Future Supply,
Delivery and Pricing of the Electric
Service Provided by Kansas City
Power & Light Company

)
)
)
)



Docket No. 04-KCPE-1025-GIE

STIPULATION AND AGREEMENT

          As a result of extensive discussions between the Applicant, Kansas
City Power & Light Company ("KCPL"), the Staff of the State Corporation
Commission of the State of Kansas ("Staff"), Sprint and the Kansas Hospital
Association ("KHA") (collectively "the parties"), the parties hereby submit to
the State Corporation Commission of the State of Kansas ("Commission") for its
consideration and approval the following Stipulation and Agreement
("Agreement"):

I. KANSAS CITY POWER & LIGHT COMPANY'S APPLICATION

          KCPL is a vertically integrated electric utility company under the
jurisdiction of the Commission. On May 18, 2004, KCPL filed an Application
requesting the Commission open a docket to investigate, through various informal
regulatory proceedings, emerging issues expected to affect the supply, delivery
and pricing of the electric service provided by KCPL in the future. The issues
presented in this proceeding include the following:



A.

The need for additional generating capacity in the KCPL service territory in the
next decade;

B.

The mix of new generation that would result in reliable and cost efficient
service for Kansas customers;

C.

The desirability of addressing environmental concerns relating to new generation
and existing generating facilities;

D.

The investment into a reliable transmission and distribution infrastructure;

E.

The establishment of customer efficiency programs and development of new
technologies for energy and account management; and

F.

The adoption of a regulatory plan that will address the comprehensive
undertaking being considered by KCPL.



          During the course of these proceedings, KCPL has provided Staff and
other parties documents and information, including but not limited to, the
following:



a)

A description of KCPL's conservation measures;

b)

A description of KCPL's demand side management efforts;

c)

A copy of KCPL's ten-year generation and load forecasts;

d)

A description of all of power supply alternatives considered by KCPL to meet its
load requirements;

e)

A description of environmental investments considered by KCPL to be necessary
for the future; and

f)

a description of transmission and distribution upgrades considered by KCPL to be
necessary.



II. STIPULATION AND AGREEMENT OF THE PARTIES

          Having considered the Application that KCPL submitted in this matter
and having conducted workshops, discovery and settlement negotiations, the
parties agree on certain premises, fundamental concepts, and factual
conclusions, as set forth hereafter, and recommend that the Commission approve
and adopt as its Order in this docket these agreements and the Regulatory Plan
for KCPL as set forth in detail below. For purposes of this Agreement, all
obligations and conditions agreed and assumed by KCPL shall become, pursuant to
the terms of this Agreement, obligations and conditions of any KCPL affiliate,
successor, or assignee, which shall be bound in the same manner and to the same
extent as KCPL.

A.          Five-Year Regulatory Plan

          1.          Capital Investments: KCPL agrees to undertake reasonable
efforts to make energy infrastructure investments as specified in Appendix A and
Appendix A-1 from January 1, 2005 through June 1, 2010. The parties to this
Agreement recognize that under the unique circumstances respecting KCPL the
construction of a new coal-fired generation plant, additions to existing
transmission and distribution assets, and investments in certain environmental
upgrades, as well as utilization of wind power generation, constitute major
elements of a reasonable and adequate resource plan at the time of this
Stipulation.

          2.          Consumer Programs: KCPL has developed a number of Demand
Response, Efficiency and Affordability programs, which are described in detail
in Appendix B and Appendix B-1. No such program will be implemented until
Commission approval has been obtained. Further evaluation needs to be made on
the Efficiency programs prior to implementation to determine the impact of the
Efficiency programs on KCPL and the anticipated cost-effectiveness of the
programs presented. KCPL will work with the parties to complete the necessary
evaluations to determine the implementation plan for the Efficiency programs.
The Efficiency programs may be modified or new programs introduced based on
results from the evaluations. KCPL commits to implement the Demand Response and
Affordability programs detailed on Appendix B beginning in 2005, upon Commission
approval. The current estimated cost associated with Demand Response, Efficiency
and Affordability programs is $52.8 million split between Missouri ($29 million)
and Kansas ($23.8 million) as detailed on Appendix B-1. The expenditures for
Efficiency programs in Kansas for the five-year period will total $ 9.7 million.
A detailed review of the programs shall be undertaken at the conclusion of the
initial two-year period. This review will be used to evaluate the initial
results and what actions should be taken in the future. All parties to this
proceeding may participate in the evaluation process. KCPL will accumulate costs
for these programs in regulatory asset accounts as the costs are incurred
through the next rate case. The amortization of these costs and return will be
determined in the next rate case.

          3.          Rate Plan: The parties to this Agreement jointly request
that the Commission approve the rate plan as set forth in Appendix C, Appendix
C-1 and Appendix C-2. In addition to allowing for consideration of the new
investments, the rate plan provides for specific treatment of pension expenses,
sales of SO2 allowances, off-systems sales, an Energy Cost Adjustment, AFUDC,
depreciation and other matters. The rate treatment of the Contribution in Aid of
Construction is addressed below. Subject to the overriding statutory obligation
of the Commission, the parties intend for the rate plan attached as Appendix C
to run until June 1, 2010.

          4.          Financing: The parties understand that making the capital
investments and initiating the customer programs described in Paragraphs 1 and 2
of this section will require KCPL to issue debt securities. The parties also
understand that KCPL will be required to refinance all or a portion of debt
securities maturing during the term of the Plan.

          Although it is not anticipated that KCPL will need to obtain
Commission approval for the issuance such securities, KCPL will file with the
Commission within ten days of the issuance of any debt securities occurring
during the term of this Agreement, a report including the amount of debt
securities issued, date of issuance, interest rate (initial rate if variable),
maturity date, redemption schedules or special terms, if any, and use of
proceeds. KCPL agrees that the net proceeds from the issuance of these
securities will be used for KCPL general corporate purposes, including the
repayment of short-term debt. With regard to such debt, KCPL agrees that it will
abide by the conditions set forth by the Federal Energy Regulatory Commission in
its Order issued February 21, 2003, in Docket No. ES02-51-000. KCPL also
acknowledges that future proceedings before the Commission will likely address
"ringfencing" and affiliate requirements for utilities in general and that it
will be bound by decisions in such proceedings.

          5.          Contributions in Aid of Construction to Maintain Financial
Ratios: In Docket No. 01-KCPE-708-MIS, In the Matter of the Application of
Kansas City Power & Light Company for an Order Authorizing its Plan to
Reorganize Itself into a Holding Company Structure, KCPL agreed to maintain its
debt at investment grade. The parties agree that it is desirable for KCPL to
take prudent and reasonable actions in its effort to maintain its debt at
investment grade levels during the period of the construction expenditures
contained in this Agreement. KCPL further understands that it is incumbent upon
the Company to take prudent and reasonable actions that do not place its
investment grade debt rating at risk and that this Agreement heightens rather
than lessens such obligation. KCPL further understands that its Kansas
jurisdictional customers will not support any negative impact from KCPL's
failure to be adequately insulated from the Great Plains business risks as
perceived by the debt rating agencies.

          KCPL recognizes its obligation to continue to prudently manage costs,
continuously improve productivity and maintain service quality during the
five-year plan. KCPL further recognizes that any finding by the Commission that
KCPL has failed to prudently manage its costs, continuously improve productivity
and maintain service quality during the five-year period will negate the
obligation of the parties to this Agreement other than KCPL ("non-KCPL parties")
contained in this section.

          In order to assist in the goal of providing KCPL a reasonable
opportunity to maintain its bonds at an investment grade rating during the
construction period ending June 1, 2010, the non-KCPL parties agree to support
an amortization accounting to be referred to as a Contribution in Aid of
Construction ("CIAC"). The CIAC is anticipated to result in lower overall costs
of the Resource Plan to ratepayers over the life of such investments than
traditional ratemaking, while also providing KCPL with adequate cash flow to
maintain its debt at investment grade. (The term "Resource Plan" includes the
capital investments identified in Appendices A and A-1, and the Customer
Programs identified in Appendices B and B-1.) The lower financing costs
associated with investment grade ratings increases the benefits of the CIAC to
ratepayers. The non-KCPL parties reserve the right to recommend CIAC amounts in
each rate case such that the CIAC amounts in aggregate do not exceed the
expected cost savings from the amortization mechanism and the lower costs of
capital resulting from the investment grade ratings.

          The parties further recognize and agree that the use of the CIAC is
extraordinary and is reasonable only in light of the facts and circumstances of
this proceeding. It should not be construed as precedential in any other
proceeding or for any other company. The parties' agreement is based on the
unique factors in this case, including, but not limited to: (1) the fact that
KCPL's debt is currently at an investment grade level; (2) KCPL is engaged in a
major construction program that includes the addition of base load generation
(coal); and (3) KCPL's construction plan increases its asset base by over 50%
within a five to six-year period.

          The CIAC is an amount that will be treated as an additional
amortization expense added to KCPL's cost of service for ratemaking purposes in
the rate cases contemplated by this Agreement. Any CIAC amounts approved in a
rate case shall continue to be booked annually until and unless the Commission
approves a change in the annual amount. However, no CIAC amounts will be booked
after June 1, 2010. The accumulated CIAC amounts will be treated as increases to
the depreciation reserve and be deducted from rate base in any future KCPL rate
proceedings, beginning with the 2009 rate case. The specific plant accounts to
be reduced by the CIAC amounts shall be determined at a later time. KCPL shall
maintain adequate records that identify the CIAC on a state specific basis by
vintage year so that Kansas customers will receive recognition of the CIAC funds
they have provided. This recognition will occur in the rate base amount
established in future rate proceedings.

          The amount of the CIAC in each rate case shall be designed to allow
KCPL's projected cash flow from Kansas jurisdictional operations, as determined
by the Commission, to meet or exceed the Kansas jurisdictional portion of the
lower end of the top third of the BBB range shown in Appendix E for Funds from
Operations Interest Coverage and Funds from Operations as a percentage of
Average total Debt. Since KCPL will address the Total Debt to Total
Capitalization ratio through its issuance of securities, the CIAC is only
intended to address the other two ratios shown on Appendix E. The current range
for these ratios and definition of components included in the calculation are
shown in Appendix E. Should these ratios change or be modified during the
five-year rate plan, parties agree to consider the revised ratios and ranges in
reviewing and making recommendations regarding the adequacy of cash flows.
Should these ratios be unpublished at any time during the term of the plan, the
parties agree to work together to determine the appropriate values for these
ratios, including consideration of the use of the last published ranges for
these ratios.

          The adjustment process to determine the Kansas jurisdictional CIAC
amounts in each rate case will be based on the cash flow needs after
consideration of the traditional revenue requirements determination and will be
based on the major components of such determination. The calculation of the CIAC
will exclude any negative cash flow impacts, or consideration of amounts,
related to imprudent or unreasonable actions or costs, as determined by the
Commission. The prudence of the "Capitalized Lease Obligations" and "Off-Balance
Sheet Obligations" will be determined in the first general rate case that
affords the Commission the opportunity to review the matter. Additional taxes
will be added to the amortization to the extent that the Commission finds such
taxes to be appropriate. The calculation of the CIAC will not reflect any
negative cash flow impacts related to special contracts but will treat such
contract as if they generated revenues at the full generally applicable tariff
rates.

          The parties recognize that credit rating agencies review other
financial indicators and that these two ratios are not definitive in and of
themselves. Credit rating agencies also acknowledge that other factors, some
subjective, impact their financial ratings. The parties recognize the fact that
KCPL may not earn an investment grade rating even if it meets the BBB+ ratio
guidelines. Conversely, the parties recognize the fact that KCPL may earn a BBB+
credit rating without meeting the guidelines set out for a BBB+ credit rating.
If KCPL meets the BBB+ credit rating guidelines but does not receive an
investment grade credit rating, KCPL agrees that the parties are under no
obligation to recommend any further cash flow or rate relief to satisfy the
obligations under this section. KCPL also recognizes and agrees that Kansas is
only responsible for and will only provide cash flow for its share of the
necessary cash flows as set out in this section. Therefore, if KCPL is unable to
meet the BBB+ credit ratio guidelines because of inadequate cash flows from its
Missouri operations, because of imprudent or unreasonable costs, because of
inadequate cash flows from the non-regulated subsidiary of GPE or any risk
associated with GPE that is unrelated to KCPL's regulated operations, KCPL will
not argue for or receive increased cash flows from Kansas in order to meet the
BBB+ credit ratio guidelines.

          The parties will not be precluded from suggesting other amortizations
or other relief to address cash flow concerns resulting from a material event
such as those identified in Appendix C. No party is precluded from supporting an
amortization amount that exceeds the requirements of this section

B.          Conditions

          1.          Reports. KCPL will provide quarterly status updates on the
infrastructure commitments contained in Appendix A and Appendix A-1. Such
updates will include detailed information regarding actual expenditures in
comparison to planned expenditures and a description of any and all efforts by
KCPL to efficiently and reasonably procure equipment and services related to the
investments. In addition, KCPL will continue its current process of working with
the parties in its long-term resource planning efforts to ensure that its
current plans and commitments are consistent with the future needs of its
customers and the energy needs of the State of Kansas.

          2.          Adherence to Resource Plan. KCPL will not voluntarily
incur material capital investments or expenses beyond those contemplated by this
Agreement and the Resource Plan without explicit approval by the Commission. For
purposes of this provision, "material" means an amount that could affect the
financial rating of the company and the amount of CIAC that may be needed.

          3.          Resource Plan Monitoring. KCPL agrees to monitor the
reasonableness and adequacy of the Resource Plan until the capital investments
described therein are completed. KCPL will on its own or upon request of any
non-KCPL parties re-assess the reasonableness and adequacy of the Resource Plan
if changed circumstances arise that may impact the reasonableness and adequacy
of the Resource Plan during the initial and ongoing implementation of the
primary elements of the Resource Plan. Such changes in circumstances would
include, but not be limited to:

          a)          terrorist activity or an act of God;

          b)          a material change in federal or state tax laws;

          c)          a material change in federal utility laws or regulations
or a material change in Generally Accepted Accounting Principles;

          d)          an unexpected, extended outage or shutdown of a major
generating unit(s), other than any major generating unit(s) shut down due to an
extended outage at the time of the filing of this Agreement (these units are the
major coal burning facilities identified as Hawthorn 5, Iatan, LaCyne 1 & 2 and
Montrose 1, 2 & 3, and the nuclear unit Wolf Creek);

          e)          a material change in KCPL's load forecast;

          f)          material changes in the cost and/or reliability of power
generation technologies;

          g)          material changes in energy market conditions;

          h)          material changes in the cost and/or effectiveness of
emission control technologies;

          i)          material changes in the price of emission allowances;
and/or

          j)          material changes in the projected rates and costs to
ratepayers resulting from the Resource Plan.

          If KCPL's senior management determines that its Resource Plan should
be modified because changed circumstances have impacted the reasonableness and
adequacy of the Resource Plan, then it shall file notice with the Commission and
notify all parties within ten days of any such determination. In its
notification, KCPL will: (1) explain the reason(s) (e.g. changed circumstances)
for the proposed change in the Resource Plan, (2) specify the new proposed
resource plan, (3) provide a description of the alternatives that it evaluated
and the process that it went through in choosing the new proposed resource plan
and (4) provide detailed workpapers that support the evaluation and the process
whereby a new proposed resource plan was chosen. If any non-KCPL party has
concerns regarding KCPL's new proposed resource plan, it shall file notice with
the Commission and notify KCPL and all other parties within thirty days of
KCPL's written notification to the parties. Upon receipt of any such written
notification from a party, KCPL shall promptly schedule a meeting (KCPL must
provide reasonable advance notice of the meeting to all parties) where the
participants will make good faith efforts to reach consensus regarding how the
resource plan should be modified in order to create a modified plan that is
reasonable and adequate in light of changed circumstances. Any disputes about
the need to modify the resource plan and the manner in which it should be
modified will be discussed among the interested parties and these parties will
cooperate to resolve the dispute in good faith. Any agreement concerning
modification of the resource plan shall be filed with the Commission for
approval. If the parties cannot resolve the dispute within ninety days of KCPL's
written notification, the matter will be brought to the Commission for its
determination.

          Nothing in this section shall be construed to interfere with KCPL's
ability to meet its obligations to provide safe and adequate service by
obtaining the resources necessary to meet the short-term reserve margin
requirements of KCPL's regional reliability organization (KCPL's current
regional reliability organization is the Southwest Power Pool).

          4.          Iatan 2 Partnership Issues. KCPL understands and agrees
that its choice of partners for participation in Iatan 2 is of concern to Staff.
KCPL commits to a fair and objective evaluation of all proposals for such
participation, including any proposals submitted by Kansas utilities. KCPL will
provide all requested information regarding its choice of partners to Staff.
          

          5.          Future Resource Plans. In order to provide more assurance
that future generation or power supply, including Demand Side Management
resources, are acquired at the most reasonable cost and to establish a benchmark
of reasonable costs, KCPL agrees that its process for considering or acquiring
future resources in addition to those contemplated by this Resource Plan shall
include the issuance of a Request for Proposal (RFP) for the supply of such
resource by competitive bid. KCPL agrees to consult with Staff in the design and
content of the RFP before it is issued.

C.          The Commission's Rights

          Nothing in this Agreement is intended to impinge or restrict, in any
manner, the exercise by the Commission of any statutory right, including the
right of access to information, or of any statutory obligation, including the
obligation to ensure that KCPL is providing efficient and sufficient service at
just and reasonable rates.

D.          Parties' Rights

          1.          The parties shall have the right to present pre-filed
testimony in support of this Agreement and to provide whatever further
explanation of the Agreement the Commission requests. Such pre-filed testimony
shall be filed formally in the docket and presented by witnesses at any hearing
on this Agreement. Each party's rationale for supporting this Agreement are
independent of each other and not acquiesced in or otherwise adopted by other
parties unless expressly stated.

          2.          The parties reserve the right to request local hearings in
the KCPL service area. The parties also specifically reserve the right to assert
a position on any new issue raised at local hearings that has not been addressed
in the Agreement.

E.          Effect of Agreement

          The agreements in this Agreement are considered by the parties to be
unique and specific to the current circumstances. None of the provisions,
including the procedures, ratemaking methods and principles and accounting
mechanisms reflected in this Agreement, shall be considered of any precedential
value in any other Commission proceedings involving KCPL or any other public
utility. This Agreement shall not prejudice or waive any party's legal rights,
positions, claims, assertions or arguments in any other proceeding before the
Commission or any court.

          The non-KCPL parties enter into this Agreement in reliance upon
information provided to them by KCPL. In the event that the Commission finds
that KCPL failed to provide the non-KCPL parties with material and relevant
information in its possession, or which should have been available to KCPL
through reasonable investigation, or in the event the Commission finds that KCPL
misrepresented facts relevant to this Agreement, this Agreement shall be
terminated.

F.          Negotiated Settlement

          This Agreement represents a negotiated settlement that fully resolves
the issues addressed in this document. The parties represent that the terms of
this Agreement constitute a fair and reasonable resolution of the issues
addressed herein. Except as specified herein, the parties to this Agreement
shall not be prejudiced, bound by, or in any way affected by the terms of this
Agreement: (a) in any future proceeding; (b) in any proceeding currently pending
under a separate docket; and/or (c) in this proceeding should the Commission
decide not to approve this Agreement in the instant proceeding. If the
Commission accepts this Agreement in its entirety and incorporates the same into
a final order without material modification, the parties shall be bound by its
terms and the Commission's order incorporating its terms as to all issues
addressed herein and in accordance with the terms hereof, and will not appeal
the Commission's order on these issues. Furthermore, KCPL will not make any
efforts or support any efforts to have legislation enacted that have the effect
of changing or modifying the terms of this Agreement.

          Notwithstanding the above, this Agreement shall be subject to good
faith renegotiation upon the request of any party if the "Stipulation and
Agreement" that was entered into by KCPL, the Staff of the Missouri Public
Service Commission and other parties in Missouri Public Service Commission Case
No. EO-2005-0329 on March 28, 2005, is rejected by the Missouri Commission or
significantly modified by that Commission or by the parties to that agreement.
If agreement cannot be reached on appropriate modification of this Agreement,
this Agreement shall be considered terminated.

G.          Provisions Are Interdependent

          The provisions of this Agreement have resulted from negotiations among
the parties and are interdependent. In the event that the Commission does not
approve and adopt the terms of this Agreement in total, it shall be voidable. If
this Agreement is terminated or voided, no party hereto shall be bound,
prejudiced, or in any way affected by any of the agreements or provisions
herein.

H.

          Submission Of Documents To The Commission Or Staff



          

To the extent this Agreement provides for information, documents or other data
to be furnished to the Commission, such information, documents or data shall be
filed with the Commission and a copy served upon the Commission's Director of
Utilities. Information, documents or data to be furnished to Staff shall be
directed to the Commission's Director of Utilities unless other arrangements are
made. Such information, documents or data shall be marked and identified with
the docket number of this proceeding.



I.          Term Of This Agreement

          This Agreement will be deemed to have become effective as of the date
the Order approving the Agreement becomes final, and will expire June 1, 2010,
except to the extent that specific agreements are made concerning future events.

 

Respectfully submitted,

/s/William G. Riggins
William G. Riggins
Vice-President and General Counsel
Kansas City Power & Light Company
1201 Walnut
Kansas City, Missouri 64141

ATTORNEY FOR KANSAS CITY
POWER & LIGHT COMPANY

/s/Wendy Tatro
Wendy Tatro
Assistant General Counsel
Kansas Corporation Commission
1500 SW Arrowhead Road
Topeka, Kansas 66604

ATTORNEY FOR STAFF

 

 

/s/James Zakoura
James Zakoura
750 Commerce Plaza II
7400 West 110th Street
Overland Park, Kansas 66210-2346

ATTORNEY FOR SPRINT AND
KANSAS HOSPITAL ASSOCIATION





--------------------------------------------------------------------------------



APPENDIX A

RESOURCE PLAN

ACQUISITION OF COAL-FIRED AND WIND-POWERED GENERATION FACILITIES, TRANSMISSION
AND DISTRIBUTION INFRASTRUCTURE ADDITIONS, AND ENVIRONMENTAL UPGRADES

 

KCP&L commits to undertake commercially reasonable efforts to acquire energy
resources and make infrastructure investments as specified below from January 1,
2005 through June 1, 2010. These investments, including those subject to further
evaluation, total approximately $1.3 billion, as set forth in Appendix D. This
commitment includes completion or substantial progress being made on the
following investment projects:



COAL-FIRED GENERATION:

800-900 MW of new generation capacity located at the Iatan site near Weston,
Missouri, referred to as Iatan 2, of which KCP&L will own approximately 500 MWs.
It is anticipated that Iatan 2 will be in service by June 1, 2010.

KCPL contemplates the possibility of building a railroad bridge for coal
deliveries to the Iatan site. The bridge will not be considered a part of the
Resource Plan contained in this agreement. Should KCPL build the bridge, parties
reserve their right to take any position on the revenue required related to the
bridge in a future rate case. KCPL will consult with Staff regarding its
negotiations for coal delivery arrangements and the need for the bridge before
making a decision regarding the bridge.

 

WIND-POWER GENERATION:

100 MW of new wind generation facilities to be installed in 2006. This will be
subject to the provision in Appendix C, paragraph I.1.d.

A potential of an additional of 100 MW of new wind generation in 2008. The
second 100 MW investment in new wind generation will not be considered a part of
the Resource Plan unless and until a detailed evaluation supports proceeding
with its construction and it receives Commission approval. Interested Parties
will be allowed to participate in the evaluation, with access to all relevant
information and the opportunity to provide input. As part of the evaluation of
the wind generation, KCPL will issue a Request for Proposal (RFP) for a
twenty-year purchase power agreement (PPA) for wind generation from independent
third parties on a cost per kilowatt-hour basis, which includes any expected tax
credits.

 

 

 

TRANSMISSION AND DISTRIBUTION ADDITIONS:

Replacement and upgrade of transmission and distribution facilities as set forth
in detail in Appendix A-1.

 

ENVIRONMENTAL IMPROVEMENTS TO EXISTING GENERATION:

Environmental investments related to Iatan 1 and LaCygne 1 for compliance with
environmental regulations will consist of a Selective Catalytic Reduction (SCR)
facility, a Flue Gas Desulphurization (FGD) unit and a Baghouse at both Iatan-1
and LaCygne 1. It is anticipated that the SCR at LaCygne 1 will be in service by
December 31, 2007, the FGD and Baghouse at LaCygne 1 by May 31, 2010, and the
environmental equipment at Iatan 1 by December 31, 2008.



--------------------------------------------------------------------------------



APPENDIX A-1

Asset Management Plan

The following is a description of the Asset Management Plan of Kansas City Power
& Light Co. (KCP&L), effective during the 5 year term of this Agreement.

 

This plan allocates resources to address known issues on the system that either
present the highest risk of a major system outage or impact customers through
multiple outages over relatively short spans of time. These projects are
intended to address the identified system risks and allocate renewal programs
where asset and performance data indicate the need.

This plan includes the following elements:

 * Conduct a system wide condition assessment and inventory of the overhead
   distribution system
 * Implement projects to address components which are nearing their end of life
 * Utilize customer outage data to develop programs that minimize the number of
   outages customers experience
 * Utilize industry experience with our inventory and performance data to
   conduct studies to develop targeted renewal programs
 * Refine our maintenance practices to optimize costs and extend the life of
   existing facilities
 * Implement distribution automation programs.

 

The capital requirements for this plan are as follows:

Proposed Capital Expenditure Level Increases (excluding demand response
programs)

(in millions)

2005

2006

2007

2008

2009

Total

Plan Request *

$4.0

$5.7

$8.6

$11.3

$12.8

$42.3

 

 

 

 

 

 

 

* These multi-year expenditures are increases above the normal capital
expenditures for the years stated.

 

This plan provides adequate capital to address known system issues and maintain
reliability performance.



--------------------------------------------------------------------------------



APPENDIX B

DEMAND RESPONSE, EFFICIENCY AND
AFFORDABILITY PROGRAMS

 

1. AFFORDIBILTY PROGRAMS

LOW-INCOME AFFORDABLE NEW HOMES PROGRAM

PROGRAM DESCRIPTION

The Low-Income Affordable New Homes Program will be a partnership between KCP&L
and non-profit organizations, including Habitat for Humanity and local
government community development organizations, to achieve energy-efficient
affordable new housing for the low-income community. Incentives will be
available for high efficiency CAC, heat pumps and refrigerators. Financial
incentives will be set at the full incremental cost for CAC and heat pumps. A
$200 incentive will be available towards the purchase of an ENERGY STAR® rated
refrigerator. Finally, up to $100 will be available towards the purchase of
ENERGY STAR® rated lighting fixtures.

The customer incentive budget is based upon 100% homes receiving refrigerator
and lighting incentives and 25% of the homes will receiving high efficiency air
conditioners, and 25% receiving high efficiency heat pumps.

EVALUATION

Impacts associated with this program will be estimated based upon engineering
analysis. If a control group can be identified, a billing analysis may be
conducted after homes that have participated in the program has been occupied
for at least 1 full year.

 

LOW INCOME WEATHERIZATION AND HIGH EFFICIENCY PROGRAM

PROGRAM DESCRIPTION

Qualifying lower income customers can get help managing their energy use and
bills through KCP&L's low income weatherization and high efficiency program. The
program will work directly with local CAP agencies that already provide
weatherization services to low income customers through the DOE and other state
agencies. KCP&L will provide supplemental funds to the CAPs to cover the cost of
weatherization measures. This program will be administered by the CAP agencies
and follows the protocol under current federal and state guidelines.
Participants can be a KCP&L owner-occupied residential customer in a one to
four-unit structure and have an income that is up to 185% of the federal poverty
guidelines. Renters will also be allowed to participate if the landlord pays 50%
of the weatherization cost and agrees not to raise the rent for pre-agreed
period of time. CAP agencies will be allowed an average of $1,500 per
participant for weatherization and other electric savings measures.

This program helps low income customers reduce their energy costs at no cost to
the customer. CAP agencies offer a cost effective implementation capability,
which allows most of the funds allocated to this program to go directly to the
purchase and installation of energy efficiency measures.

EVALUATION

Weatherization impacts for the first two years of the program will be based upon
borrowed analysis from other utility programs. In the third year of the program,
a billing analysis will be conducted to estimate impacts for all measures.

 

EFFICIENCY PROGRAMS

 

ONLINE ENERGY INFORMATION AND ANALYSIS PROGRAM
USING NEXUS® RESIDENTIAL SUITE

PROGRAM DESCRIPTION

The online energy information and analysis program allows all residential
customers with computers to access their billing information and comparisons of
their usage on a daily, weekly, monthly or annual basis. This tool will analyze
what end uses make up what percent of their usage, and provide information on
ways to save energy by end use through a searchable resource center. This tool
also allows the user to analyze why their bill may have changed from one month
to another. A home comparison also displays a comparison of the customer's home
versus an average similar home via an Energy guide label concept.

EVALUATION

Since this is an informational program and any potential savings will be
difficult, if not impossible, to accurately measure, KCP&L does not propose to
evaluate the program for energy savings. KCP&L will provide reports on usage.

 

HOME PERFORMANCE WITH ENERGY STAR® PROGRAM - TRAINING

PROGRAM DESCRIPTION

Home Performance with ENERGY STAR® is a unique program which enhances the
traditional existing home energy audit service. This program uses the ENERGY
STAR® brand to help encourage and facilitate whole-house energy improvements to
existing housing. This program focuses on the private-sector contractors and
service professionals who currently work on existing homes - replacing HVAC
systems, adding insulation, installing new windows, etc. The Missouri Home
Performance with ENERGY STAR® Initiative requires contractors to be accredited
under Building Performance Institute (BPI) standards. Technicians must possess
appropriate skills and are field-tested to obtain certification, further lending
credibility to services offered.

The program strives to provide homeowners with consumer education, value and a
whole-house approach. Contractors are trained to provide "one-stop" problem
solving that identifies multiple improvements that, as a package, will increase
the home's energy efficiency. While the program goal is saving energy, its
market-based approach and message focus on addressing a variety of customer
needs - comfort, energy savings, durability and health and safety. It also
encourages the development of a skilled and available contractor/provider
infrastructure that has an economic self-interest in providing and promoting
comprehensive, building science-based, retrofit services.

EVALUATION

KCP&L will track whole-house evaluations that are performed by certified
contractors in their service territory. In year 3, a billing analysis will be
conducted between participants and a control group.

 

CHANGE A LIGHT- SAVE THE WORLD

PROGRAM DESCRIPTION

Changing the world starts with simple actions. When you replace a light bulb or
fixture in your home with one that has earned the U.S. government's ENERGY STAR
rating, you contribute to a cleaner environment while saving yourself energy,
money and time buying and changing lights in your home. Lighting that has earned
the ENERGY STAR® rating prevents greenhouse gas emissions by meeting strict
energy efficiency guidelines set by the US Environmental Protection Agency and
US Department of Energy. ENERGY STAR® encourages every American to change out
the 5 fixtures they use most at home (or the light bulbs in them) to ENERGY
STAR® qualified lighting, to save themselves more than $60 every year in energy
costs.

Every fall, ENERGY STAR® partner retailers, manufacturers, utilities, and state
organizations come together to make this change even easier. These partners are
working to bring more energy-efficient lighting choices to store shelves than
ever before. ENERGY STAR® qualified lighting uses two thirds less energy and
lasts 6 to 10 times longer than traditional lighting. When you save energy, you
not only save money on your utility bills, you also help to protect our
environment. KCP&L will contribute funds annually to the state agencies that are
working with the EPA and Energy Star to promote this program in the KCP&L
service territory. KCP&L expects most of the funds to be used for point of
purchase rebates for CFLs.

EVALUATION

KCP&L will rely on evaluations conducted by the EPA and ENERGY STAR®.

 

COOL HOMES PROGRAM

PROGRAM DESCRIPTION

The Cool Homes Program will encourage residential customers to purchase and
install energy-efficient central air conditioning and heat pumps by providing
financial incentives to offset a portion of the equipment's higher initial cost.
The program's long-range goal is to encourage contractors/distributors to use
energy efficiency as a marketing tool, thereby stocking and selling more
efficient units and moving the entire CAC and heat pump market toward greater
energy efficiency. Incentives will be set at approximately 50% of incremental
cost. SEER 13.0 and higher efficiency equipment will be rebated in 2005. Since
federal standards are set to be increased from 10 SEER to 13 SEER in 2006, KCP&L
will modify the 2006 incentives to only rebate SEER levels at 15.0 and above.

One important feature of the program that will begin immediately is to offer
training in Manual J calculations and System Charging and Airflow for HVAC
contractors. Manual J is the industry standard residential load calculation
method. The training offers step-by-step examples of properly sizing equipment
and also addresses principles of heat transfer. The training teaches HVAC
contractors to accurately perform and document cooling load calculations and
reduces over-sizing. The System Charging and Airflow course addresses airflow
and charging procedures and standards and includes hands-on training in the use
of testing equipment. Once enough contractors have undergone this training,
KCP&L may mandate that these calculations take place in order to qualify for the
incentive.

EVALUATION

Evaluation will include random on-site inspections and engineering analysis.
Spot metering and runtime data will also be collected to verify the connected
load and full load hour estimates used in the engineering analysis.

 

ENERGY STAR® HOMES - NEW CONSTRUCTION

PROGRAM DESCRIPTION

This program will require that new homes be constructed to a standard at least
30 percent more energy efficient than the 1993 national Model Energy Code. These
savings are based on heating, cooling, and hot water energy use and are
typically achieved through a combination of building envelope upgrades, high
performance windows, controlled air infiltration, upgraded heating and air,
conditioning systems, tight duct systems, and upgraded water-heating equipment.

Homes are qualified as an ENERGY STAR® with use of the Builder Option Packages
(BOP). BOPs represent a set of construction specifications for a specific
climate zone. BOPs specify performance levels for the thermal envelope,
insulation, windows, orientation, HVAC system and water heating efficiency for a
specific climate zone that meet the standard. The ENERGY STAR® Homes program
will offer technical services and financial incentives to builders while
marketing the homes' benefits to buyers. Scaled incentives will be provided to
homes that are qualified as ENERGY STAR®.

EVALUATION

Evaluation will include random on-site inspections and engineering analysis.
Billing analysis will be conducted in year 3 between participant and control
groups.

 

ONLINE ENERGY INFORMATION AND ANALYSIS PROGRAM

USING NEXUS® COMMERCIAL SUITE



PROGRAM DESCRIPTION

The online energy information and analysis program allows all business and
non-profit customers with computers to access their billing information and
compare their usage on a daily, weekly, monthly or annual basis, analyze what
end uses make up what percent of their usage, and access ways to save energy by
end use through a searchable resource center. Targeted case studies provide
ideas relevant to the customer's industry. This tool also allows the user to
analyze why their bill may have changed from one month to another. A business
comparison also displays usage benchmarking data versus similar types of
businesses.

EVALUATION

Since this is an informational program and any potential savings will be
difficult, if not impossible, to accurately measure, KCP&L does not propose to
evaluate the program for energy savings. KCP&L will provide reports on usage.

 

C&I ENERGY AUDIT

PROGRAM DESCRIPTION

KCP&L will offer rebates to customers to cover 50% of the cost of an energy
audit. In order to receive the rebate, the customer must implement at least one
of the audit recommendations that qualify for a KCP&L C&I custom rebate. The
energy audit rebate will be set at 50% of the audit cost up to $300 for
customers with facilities less than 25,000 square feet and up to $500 for
customers with facilities over 25,000 square feet. Energy audits must be
performed by certified commercial energy auditors. Customers may choose their
own auditor or KCP&L can recommend one. Customers with multiple buildings will
be eligible for multiple audit rebates.

EVALUATION



KCP&L will track the effectiveness of this program through the evaluations done
for the C&I Custom Rebate Program.



 

C&I CUSTOM REBATE - RETROFIT

PROGRAM DESCRIPTION

The C&I Custom Rebate Retrofit program will provide rebates to C&I customers
that install, replace or retrofit qualifying electric savings measures including
HVAC systems, motors, lighting, pumps, etc. All custom rebates will be
individually determined and analyzed to ensure that they pass the Societal
Benefit/Cost Test. Any measure that is pre-qualified (evaluated prior to being
installed) must produce a Societal Benefit/Cost test result of 1.0 or higher.

Custom rebates are calculated as the lesser of the following:

 * A buydown to a two year payback
 * 50% of the incremental cost

One customer may submit multiple rebate applications for different measures.
Each individual measure will be evaluated on its own merits. Similar measures
that are proposed in different facilities or buildings will be evaluated
separately. However, no customer, including those with multiple facilities or
buildings, may receive more then $40,000 in incentives for any program year.

As noted in the C&I Energy Audit program description, that program is designed
to encourage customers to implement audit recommendations that would qualify for
rebates under the C&I Custom Rebate Program.

EVALUATION

By design, the custom rebate program is self-evaluating. Impacts are based upon
detailed engineering analysis.

 

C&I CUSTOM REBATE - NEW CONSTRUCTION

PROGRAM DESCRIPTION

The C&I Custom Rebate New Construction will provide rebates to C&I customers
that install qualifying electric savings measures including HVAC systems,
motors, lighting, pumps, etc. All custom rebates will be individually determined
and analyzed to ensure that they pass the Societal Benefit/Cost Test. Any
measure that is pre-qualified (evaluated prior to being installed) must produce
a Societal Benefit/Cost test result of 1.0 or higher.

Custom rebates are calculated as the lesser of the following:

 * A buydown to a two year payback
 * 50% of the incremental cost

One customer may submit multiple rebate applications for different measures.
Each individual measure will be evaluated on its own merits. Similar measures
that are proposed in different facilities or buildings will be evaluated
separately. However, no customer, including those with multiple facilities or
buildings, may receive more then $40,000 in incentives for any program year.

Another component of this program is an online new construction guide that will
provide information to commercial builders and developers on energy efficiency
in new construction. It first allows the builder or developer to identify the
type of new construction building that is being planned, i.e. office building,
community center, fire station. It then lists a variety of environmental and
energy efficiency options and guides the builder or developer in prioritizing
investments for the best results. A sample of this software is available for
viewing at http://seattle.bnim.com/. KCP&L proposes to build a similar site for
the Kansas City metropolitan area but enhance it with features that tie into our
rates and will allow developers and builders to plan buildings that can maximize
our rates.

EVALUATION

By design, the custom rebate program is self-evaluating. Impacts are based upon
detailed engineering analysis.

 

BUILDING OPERATOR CERTIFICATION PROGRAM

PROGRAM DESCRIPTION

The Building Operator Certification (BOC) Program is a market transformation
effort to train facility operators in efficient building operations and
management (O&M), establish recognition of and value for certified operators,
support the adoption of resource-efficient O&M as the standard in building
operations, and create a self-sustaining entity for administering and marketing
the training. This program requires a lot of effort and manpower. KCP&L cannot
accomplish the program objectives alone. In year one of this program, KCP&L will
work with the Missouri Department of Natural Resources to build a partnership
with other Missouri stakeholders (sponsors). Once this has been accomplished,
the program will begin to offer customers the Building Operator Training and
Certification (BOC) program. The program will use a portion of its sponsor's
funds (including the funds provided by KCP&L) to license the BOC curriculum from
the Northwest Energy Efficiency Council (NEEC), its developer. Building
operators that attend the training course will be expected to pay the cost of
the course, less a $100 rebate that will be issued upon successful completion of
all course requirements. The program is expected to attract customers with large
facilities (over 250,000 sq. ft.) that employ full time building operators.

EVALUATION



KCP&L will track the effectiveness of this program through the evaluations done
by the Missouri Department of Natural Resources.



 

MARKET RESEARCH

PROGRAM DESCRIPTION

The market research component of this program will concentrate on specific
opportunities to expand program offerings. Of particular interest will be
expanding rebates to other ENERGY STAR® rated appliances such as washing
machines; investigating the potential for a 2nd refrigerator pickup program and
offering incentives to small commercial customers for ENERGY STAR® rated office
equipment.

 

3. DEMAND RESPONSE PROGRAMS

AIR CONDITIONING CYCLING

PROGRAM DESCRIPTION

The Air Conditioning Cycling (ACC) is a program by which KCP&L can reduce
residential and small commercial air conditioning load during peak summer days.
The company achieves this load reduction by sending a paging signal to a control
device attached to the customer's air conditioner. The control device then turns
the air conditioner off and on over a period of time depending on the control
and load reduction strategy establish by the company.

EVALUATION

This evaluation will contribute significantly to the decision to extend the
program.

 * Collect customer hourly usage data for the first three summers.
 * Evaluate capacity and energy impacts at the end of the third summer season.

 

THE ALLIANCE, AN ENERGY PARTNERSHIP PROGRAM

PROGRAM DESCRIPTION

The Alliance, an energy partnership program, is a curtailment and distributed
generation program designed to be a partnership with commercial and industrial
customers. It is comprised of three coordinated programs. These are MPower,
Distributed Generation and Commercial Lighting Curtailment. The program provides
incentives to customers to reduce their load or add customer generation to the
grid to offset the higher costs KCPL would incur without the reduced load or
added customer generation.

MPower is a contracted load curtailment program for large commercial and
industrial customers that provide a capacity and energy payment to participating
customers to curtail their usage during summer months when high electric demand
occurs. Customers are eligible for participation in the program by providing a
minimum load reduction of 200 kW during KCP&L's high usage/high cost periods.
The Missouri Public Service Commission and the Kansas Commerce Commission have
approved the program tariff, currently known as Peak Load Curtailment Credit
(PLCC). A new tariff will be filed as this two-part incentive program becomes
finalized. The customer contract could extend over several years.

Distributed Generation is a program in which KCP&L contracts with a customer
that has on-site generation to use their generator when needed. This program
captures additional value from the customer's generator and provides support to
the utility grid. The customer contract is expected to be over several years.

Commercial Lighting Curtailment is a program in which KCP&L contracts with
commercial customers to reduce their lighting load when requested. This is
accomplished by permanently installing control devices that either reduce the
voltage to the lights or turn off perimeter lighting in office buildings. In
either case new equipment will be installed to achieve this load reduction. The
load curtailment contract will extend over several years.

EVALUATION

This evaluation will contribute significantly to the decision to extend the
program.

 * Customer research
    * Focus groups - Sept '05 and Sept '06
    * Telephone surveys - Oct '05 and Oct '06

 * Process evaluation - Dec '05 and Dec '06
 * Impact evaluation - Nov '05 and Nov '06



--------------------------------------------------------------------------------



 

Rev 2/3/05 to separate































AA from EE










Allocation


Year 1 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL













$6,441,583

$3,520,340

$2,921,240

53,743

30,363

23,379

9,476,868

5,360,226

4,116,637

CUMMULATIVE TOTAL













$6,441,583

$3,520,340

$2,921,240

53,743

30,363

23,379

9,476,868

5,360,226

4,116,637

































Annual DR Totals













$3,366,733

$1,718,466

$1,648,267

49,977

28,320

21,656

1,964,327

1,137,555

826,772

Cumulative DR Totals













$3,366,733

$1,718,466

$1,648,267

49,977

28,320

21,656

1,964,327

1,137,555

826,772

































Annual EE Totals













$2,591,750

$1,414,561

$1,177,189

3,665

1,958

1,707

7,096,000

3,873,193

3,222,807

Cumulative EE Totals













$2,591,750

$1,414,561

$1,177,189

3,665

1,958

1,707

7,096,000

3,873,193

3,222,807

































Annual AFF Total













$483,100

$387,312

$95,784

101

85

16

416,541

349,478

67,058

Cumulative AFF Totals













$483,100

$387,312

$95,784

101

85

16

416,541

349,478

67,058

































































Affordability































































Affordable New Homes

Dir Imp

R-Aff

NC

Currently allocated by % of low income in each state. Incentives to be by
actual.

83.9%

16.1%



$16,000



$13,424



$2,573



15



13



2



25,360



21,277



4,078

































Low Income Weatherization (non-KCMO)

Dir Imp

R-Aff

Ret

By est. low income population without KCMO

20.4%

79.6%


$117,100


$23,888


$93,212



86



72



14



391,181



328,201



62,980

Low Income WX-KCMO









100%

0%

$350,000

$350,000

$0

Allocation for total

 

 

 

By est. low income population

83.9%

16.1%

 

 

 

































Energy Efficiency































































Online EE information/analysis (Nexus)

Educ

R

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

51.5%

48.5%




$281,750




$144,989




$136,761




0




0




0




0




0




0

































Home Performance-Training

Dir Imp

R

Ret

Can be limited by state but with great difficulty. Crews work both states.

51.5%

48.5%



$177,500



$91,342



$86,159



0



0



0



0



0



0

































Change a Light-Save the World

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%



$152,500



$78,477



$74,024



1,125



579



546



2,475,000



1,273,635



1,201,365

































Cool Homes Program

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%



$955,000



$491,443



$463,557



1,668



858



810



1,948,000



1,002,441



945,559

































Energy Star Homes

Dir Imp

R

NC

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%



$80,000



$41,168



$38,832



0



0



0



0



0



0

































PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$25,000

$25,000

$0

0

0

0

0

0

0

































Online EE information/analysis (Nexus)

Educ

C

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

59.8%

40.3%




$0




$0




$0




0




0




0




0




0




0

































C&I Energy Audits

Educ

Comm

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%



$0



$0



$0



0



0



0



0



0



0

































Custom Rebates

Dir Imp

M&L C&I

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%



$30,000



$17,925



$12,075



0



0



0



0



0



0

































Custom Rebates

Dir Imp

M&L C&I

NC

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%



$707,500



$422,731



$284,769



872



521



351



2,673,000



1,597,118



1,075,883

































Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

0

0

0

0

0

0

































Market Research

0

All

0

By % only; cannot be separated

50.0%

50.0%


$77,500


$38,750


$38,750


0


0


0


0


0


0

































Demand Response































































Residential A/C Cycling









42.3%

57.7%

$1,503,834

$636,122

$867,712

4,532

1,917

2,615

23,537

9,956

13,581

Commercial Curtailment









58.1%

41.9%

$1,862,899

$1,082,344

$780,555

45,445

26,404

19,041

1,940,790

1,127,599

813,191

































































Budget includes capital & O&M

Appendix B-1

































































































Rev 2/3/05 to separate































AA from EE

 

 

 

 

Allocation

Year 2 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

KWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$8,935,244

$4,952,111

$3,983,127

25,985

14,076

11,909

15,072,964

8,553,823

6,519,131

CUMMULATIVE TOTAL

 

 

 

 

 

 

$15,376,827

$8,472,451

$6,904,367

79,728

44,439

35,289

24,549,832

13,914,049

10,635,768

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$3,948,794

$2,006,589

$1,942,205

19,281

10,378

8,903

523,584

297,215

226,370

Cumulative DR Totals

 

 

 

 

 

 

$7,315,527

$3,725,055

$3,590,472

69,258

38,699

30,559

2,487,911

1,434,770

1,053,141

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$4,437,350

$2,494,785

$1,942,565

6,579

3,593

2,986

14,062,500

7,848,116

6,214,384

Cumulative EE Totals

 

 

 

 

 

 

$7,029,100

$3,909,347

$3,119,753

10,244

5,551

4,693

21,158,500

11,721,309

9,437,191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$549,100

$450,736

$98,357

125

105

20

486,880

408,492

78,378

Cumulative AFF Totals

 

 

 

 

 

 

$1,032,200

$838,049

$194,142

226

190

36

903,421

757,970

145,436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes

Dir Imp

R-Aff

NC

Currently allocated by % of low income in each state. Incentives to be by
actual.

83.9%

16.1%

$32,000

$26,848

$5,146

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)

Dir Imp

R-Aff

Ret

By est. low income population without KCMO

20.4%

79.6%

$117,100

$23,888

$93,212



96



81



15



436,160



365,938



70,222

Low Income WX-KCMO

 

 

 

 

100%

0%

$400,000

$400,000

$0

 

 

 

 

 

 

 

 

 

 

Allocation for total

 

 

 

By est. low income population

83.9%

16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Online EE information/analysis (Nexus)

Educ

R

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

51.5%

48.5%

$223,950


$115,245


$108,705


0


0


0


0


0


0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home Performance-Training

Dir Imp

R

Ret

Can be limited by state but with great difficulty. Crews work both states.

51.5%

48.5%

$127,500

$65,612

$61,889

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change a Light-Save the World

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cool Homes Program

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$1,355,000

$697,283

$657,717

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Energy Star Homes

Dir Imp

R

NC

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$545,000

$280,457

$264,543

466

240

226

1,303,500

670,781

632,719

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%


$125,000


$125,000


$0


0


0


0


0


0


0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)

Educ

C

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

59.8%

40.3%

$240,900

$143,938

$96,962

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits

Educ

Comm

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$502,500

$300,244

$202,256

697

416

281

2,138,000

1,277,455

860,545

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

NC

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research

0

All

0

By % only; cannot be separated

50.0%

50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$1,820,634

$770,128

$1,050,506

5,215

2,206

3,009

44,226

18,708

25,519

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$2,128,160

$1,236,461

$891,699

14,066

8,172

5,894

479,358

278,507

200,851

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital & O&M

Appendix B-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev 2/3/05 to separate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA from EE

 

 

 

 

Allocation

Year 3 Estimates















 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$10,132,247

$5,675,353

$4,456,886

22,500

12,138

10,362

17,544,272

9,930,465

7,613,797

CUMMULATIVE TOTAL

 

 

 

 

 

 

$25,509,074

$14,147,804

$11,361,253

102,228

56,578

45,650

42,094,104

23,844,514

18,249,565

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$4,285,047

$2,197,458

$2,087,589

14,975

7,987

6,988

592,050

335,027

257,023

Cumulative DR Totals

 

 

 

 

 

 

$11,600,574

$5,922,513

$5,678,060

84,233

46,686

37,547

3,079,961

1,769,797

1,310,164

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$5,205,600

$2,963,726

$2,241,874

7,390

4,038

3,352

16,419,000

9,148,064

7,270,936

Cumulative EE Totals

 

 

 

 

 

 

$12,234,700

$6,873,073

$5,361,627

17,634

9,589

8,045

37,577,500

20,869,374

16,708,127

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$641,600

$514,169

$127,423

135

113

22

533,222

447,373

85,839

Cumulative AFF Totals

 

 

 

 

 

 

$1,637,800

$1,352,218

$321,565

361

303

58

1,436,643

1,205,343

231,274

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes

Dir Imp

R-Aff

NC

Currently allocated by % of low income in each state. Incentives to be by
actual.

83.9%

16.1%

$39,500

$33,141

$6,352

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)

Dir Imp

R-Aff

Ret

By est. low income population without KCMO

20.4%

79.6%

$152,100

$31,028

$121,072

106

89

17

482,502

404,819

77,683

Low Income WX-KCMO

 

 

 

 

100%

0%

$450,000

$450,000

$0

Allocation for total

 

 

 

By est. low income population

83.9%

16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Online EE information/analysis (Nexus)

Educ

R

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

51.5%

48.5%

$201,300

$103,589

$97,711

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home Performance-Training

Dir Imp

R

Ret

Can be limited by state but with great difficulty. Crews work both states.

51.5%

48.5%

$147,500

$75,904

$71,597

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change a Light-Save the World

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cool Homes Program

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$1,405,000

$723,013

$681,987

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Energy Star Homes

Dir Imp

R

NC

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$985,000

$506,881

$478,119

933

480

453

2,607,000

1,341,562

1,265,438

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$250,000

$250,000

$0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)

Educ

C

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

59.8%

40.3%

$171,800

$102,651

$69,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits

Educ

Comm

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$727,500

$434,681

$292,819

1,041

622

419

3,191,000

1,906,623

1,284,378

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

NC

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research

0

All

0

By % only; cannot be separated

50.0%

50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$1,849,076

$782,159

$1,066,917

4,518

1,911

2,607

56,669

23,971

32,698

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$2,435,971

$1,415,299

$1,020,672

10,457

6,076

4,382

535,381

311,056

224,325

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital & O&M

Appendix B-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev 2/3/05 to separate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA from EE

 

 

 

 

Allocation

Year 4 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$11,863,239

$6,545,076

$5,318,157

39,634

21,658

17,976

18,289,046

10,369,124

7,919,912

CUMMULATIVE TOTAL

 

 

 

 

 

 

$37,372,313

$20,692,880

$16,679,410

141,862

78,236

63,626

60,383,150

34,213,638

26,169,476

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$6,113,589

$3,083,769

$3,029,821

32,099

17,498

14,601

1,291,845

735,949

555,896

Cumulative DR Totals

 

 

 

 

 

 

$17,714,163

$9,006,282

$8,707,881

116,332

64,183

52,149

4,371,806

2,505,746

1,866,060

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$5,100,550

$2,910,571

$2,189,979

7,390

4,038

3,352

16,419,000

9,148,064

7,270,936

Cumulative EE Totals

 

 

 

 

 

 

$17,335,250

$9,783,644

$7,551,606

25,024

13,628

11,396

53,996,500

30,017,438

23,979,062

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$649,100

$550,736

$98,357

145

122

23

578,201

485,111

93,080

Cumulative AFF Totals

 

 

 

 

 

 

$2,322,900

$1,902,954

$419,922

506

425

81

2,014,844

1,690,454

324,354

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes

Dir Imp

R-Aff

NC

Currently allocated by % of low income in each state. Incentives to be by
actual.

83.9%

16.1%

$32,000

$26,848

$5,146

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)

Dir Imp

R-Aff

Ret

By est. low income population without KCMO

20.4%

79.6%

$117,100

$23,888

$93,212

116

97

19

527,481

442,557

84,924

Low Income WX-KCMO

 

 

 

 

100%

0%

$500,000

$500,000

$0

Allocation for total

 

 

 

By est. low income population

83.9%

16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Online EE information/analysis (Nexus)

Educ

R

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

51.5%

48.5%

$205,350

$105,673

$99,677

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home Performance-Training

Dir Imp

R

Ret

Can be limited by state but with great difficulty. Crews work both states.

51.5%

48.5%

$127,500

$65,612

$61,889

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change a Light-Save the World

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cool Homes Program

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$1,355,000

$697,283

$657,717

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Energy Star Homes

Dir Imp

R

NC

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$935,000

$481,151

$453,849

933

480

453

2,607,000

1,341,562

1,265,438

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$250,000

$250,000

$0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)

Educ

C

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

59.8%

40.3%

$172,700

$103,188

$69,512

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits

Educ

Comm

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$737,500

$440,656

$296,844

1,041

622

419

3,191,000

1,906,623

1,284,378

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

NC

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research

0

All

0

By % only; cannot be separated

50.0%

50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$2,963,461

$1,253,544

$1,709,917

7,290

3,084

4,206

92,486

39,122

53,364

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$3,150,128

$1,830,225

$1,319,904

24,809

14,414

10,395

1,199,359

696,827

502,531

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital & O&M

Appendix B-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev 2/3/05 to separate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA from EE

 

 

 

 

Allocation

Year 5















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$15,409,699

$8,301,495

$7,108,199

61,531

33,600

27,931

19,466,069

11,059,733

8,406,326

CUMMULATIVE TOTAL

 

 

 

 

 

 

$52,782,013

$28,994,374

$23,787,608

203,393

111,836

91,557

79,849,220

45,273,372

34,575,802

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$9,605,249

$4,787,667

$4,817,582

53,986

29,431

24,554

2,423,889

1,388,821

1,035,068

Cumulative DR Totals

 

 

 

 

 

 

$27,319,413

$13,793,949

$13,525,463

170,318

93,615

76,703

6,795,696

3,894,567

2,901,128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$5,105,350

$2,913,091

$2,192,259

7,390

4,038

3,352

16,419,000

9,148,064

7,270,936

Cumulative EE Totals

 

 

 

 

 

 

$22,440,600

$12,696,734

$9,743,866

32,414

17,666

14,748

70,415,500

39,165,502

31,249,998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$699,100

$600,736

$98,357

155

130

25

623,180

522,848

100,322

Cumulative AFF Totals

 

 

 

 

 

 

$3,022,000

$2,503,691

$518,279

661

555

106

2,638,024

2,213,302

424,676

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes

Dir Imp

R-Aff

NC

Currently allocated by % of low income in each state. Incentives to be by
actual.

83.9%

16.1%

$32,000

$26,848

$5,146

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)

Dir Imp

R-Aff

Ret

By est. low income population without KCMO

20.4%

79.6%

$117,100

$23,888

$93,212

126

106

20

572,460

480,294

92,166

Low Income WX-KCMO

 

 

 

 

100%

0%

$550,000

$550,000

$0


Allocation for total

 

 

 

By est. low income population

83.9%

16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Online EE information/analysis (Nexus)

Educ

R

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

51.5%

48.5%

$209,550

$107,834

$101,716

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home Performance-Training

Dir Imp

R

Ret

Can be limited by state but with great difficulty. Crews work both states.

51.5%

48.5%

$127,500

$65,612

$61,889

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change a Light-Save the World

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cool Homes Program

Dir Imp

R

Ret

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$1,355,000

$697,283

$657,717

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Energy Star Homes

Dir Imp

R

NC

Promotion by %. Incentives to be by actual. Can be by state.

51.5%

48.5%

$935,000

$481,151

$453,849

933

480

453

2,607,000

1,341,562

1,265,438

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$250,000

$250,000

$0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)

Educ

C

Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.

59.8%

40.3%

$173,300

$103,547

$69,753

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits

Educ

Comm

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

Ret

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$737,500

$440,656

$296,844

1,041

622

419

3,191,000

1,906,623

1,284,378

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates

Dir Imp

M&L C&I

NC

Promotion by %. Incentives to be by actual. Can be by state.

59.8%

40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research

0

All

0

By % only; cannot be separated

50.0%

50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$5,018,876

$2,122,985

$2,895,892

12,242

5,179

7,064

123,156

52,095

71,061

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$4,586,373

$2,664,683

$1,921,690

41,743

24,253

17,491

2,300,733

1,336,726

964,007

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital & O&M

Appendix B-1

 

 

Allocation Schemes











Affordability Programs w/KCMO



Est. Low Income Accounts per MDNR-MO

58,114

83.92%

Est. Low Income Accounts per Census-KS

11,131

16.08%



69,246









Affordability Programs w/out KCMO



Est. Low Income Accounts per MDNR-MO

2,852

20.40%

Est. Low Income Accounts per Census-KS

11,131

79.60%



13,983



 

Kansas Agency

Counties

KCPL Electric Accounts

# Individuals in Poverty

% Individuals in Poverty of Total Individuals In Poverty

Total House-holds Per County

% of Poverty House-holds to Total Per County















Agency



# Households in Poverty

Total House-holds Per County

% of Poverty House-holds to Total Per County

KCPL Electric Accounts by Agency

Estimated Accounts















SEK-CAP



4,081

33,059

12.34%

4,172

515

ECKAN



32,145

629,760

5.10%

206,670

10549

EOF



22,184

157,882

14.05%

478

67

GRAND TOTAL



58,410

820,701

7.12%

211,320

11131





























Agency



# Households in Poverty

Total House-holds Per County

% of Poverty House-holds to Total Per County

KCPL Electric Accounts by Agency

Estimated Accounts













Kansas City Dept. of Housing & Comm. Develop.

90,183

368,130

24.50%

225,583

55262

Central Missouri Counties Human Dev Corp

1,102

3,836

28.73%

388

111

Green Hills Comm. Action Agency

1,692

5,736

29.50%

1

0

West Central Missouri Community Action Agency

4,664

30,168

15.46%

2,202

340

Missouri Valley Comm. Action Agency

19,681

62,200

31.64%

7,556

2391

North East Community Action Corporation

2,763

9,199

30.04%

30

9

GRAND TOTAL-MO



120,085

479,269

25.06%

235,760

58114

TOTAL w/out KCMO



29,902

111,139

26.91%

10,177

2,852

 

Energy Efficiency









By # of Customers

: (does not include public street lights or other)

Res

Res

C&I

C&I

MO (per Sep 30 2004 Form 1)

234,170

54.40%

31,603

55.47%

KS (per Sep 30 2004 Form 1)

196,308

45.60%

25,369

44.53%



430,478



56,972























By kWh Sales

: (does not include public street lights or other)

Res



C&I



MO (per Sep 30 2004 Form 1)

2,448,486,984

48.52%

5,742,502,958

64.03%

KS (per Sep 30 2004 Form 1)

2,598,207,743

51.48%

3,225,929,781

35.97%



5,046,694,727



8,968,432,739













Average - MO



51.46%



59.75%

Average - KS



48.54%



40.25%

 

Demand Response







Residential A/C Cycling

Missouri

Kansas

Total

Number of residential customers

234,170

196,308

430,478

Percentage of eligible customers

46%

75%



Number of customer with Central A/C

108,082

147,378

255,460

Percentage of Total

42.3%

57.7%



















Commercial Curtailment







KW of peak customer load for customer > 200 kW

945,258

578,779

1,524,037

Percentage of Total

62%

38%











Number of Customers with Demand > 200 kW

1,197

1,013

2,210

Percentage of Total

54%

46%











Average Percentage for Commercial

58.1%

41.9%



 

Appendix B-1



--------------------------------------------------------------------------------



APPENDIX C

 

RATE PLAN

 

A. RATE FILINGS

1. The parties agree that KCPL's current rate moratorium should remain in place
and its rates should be maintained at current levels through December 31, 2006.
KCPL, pursuant to Commission Order in Docket No. 02-KCPE-840-RTS, is required to
file a rate case on or before May 1, 2006, with a 2005 calendar test year. KCPL
shall meet the rate case filing requirements of Docket No. 02-KCPE-840-RTS by
filing a rate case before that date as set out below.

2. A rate application in compliance with K.A.R. 82-1-231, including a full class
cost of service study, will be filed with the KCC no later than February 1,
2006. The proposed rate schedules shall have an effective date of January 1,
2007. As part of such filing, KCPL will agree to extend the deadline for a
Commission final order on the proposed tariff changes until December 10, 2006,
pursuant to K.S.A. 66-117(c). In that filing, KCPL may include new investment in
plant that is anticipated to be in service by December 31, 2006

.



3. The parties agree that KCPL may seek an additional rate change in 2007. Any
such filing shall be made no later than March 1, 2007, with a 2006 calendar test
year and January 1, 2008 as the proposed effective date of the new rates. As
part of such filing, KCPL will agree to extend the deadline for a Commission
final order on the proposed tariff changes until December 10, 2007, pursuant to
K.S.A. 66-117(c). In that filing, KCPL may include new investment in plant that
is anticipated to be in service by December 31, 2007. Prior to such filing, KCPL
shall meet with interested signatory parties to determine if simplified
procedures for the rate filing are appropriate or other agreements on the
potential rate change may be reached. Any such agreements shall be submitted to
the Commission for approval.

4. The parties agree that KCPL may seek an additional rate change in 2008. Any
such filing shall be made no later than March 1, 2008, with a 2007 calendar test
year and January 1, 2009 as the proposed effective date of the new rates. As
part of such filing, KCPL will agree to extend the deadline for a Commission
final order on the proposed tariff changes until December 10, 2008, pursuant to
K.S.A. 66-117(c). In that filing, KCPL may include new investment in plant that
is anticipated to be in service by December 31, 2008. Prior to such filing, KCPL
shall meet with interested signatory parties to determine if simplified
procedures for the rate filing are appropriate or other agreements on the
potential rate change may be reached. Any such agreements shall be submitted to
the Commission for approval.

5. KCPL shall make a 2009 rate filing that proposes new rate schedules with an
effective date of June 1, 2010. Any such filing shall be filed with the KCC on
or before August 15, 2009. The test year for this filing will be the 12 months
ending June 30, 2009. As part of such filing, KCPL will agree to extend the
deadline for a Commission final order on the proposed tariff changes to May 10,
2010, pursuant to K.S.A. 66-117(c). The filing may include new investment in
plant that is anticipated to be in service as of May 31, 2010.

6. Because of the magnitude of these investments and the length of time of the
regulatory plan, KCPL may need to adjust the timing of the above rate filings to
reflect additional information regarding the construction and timing of
investments and other factors. The parties agree to work together to adjust the
rate filing schedule to reflect these needs. Such adjustment(s) shall be
submitted to the Commission for approval.

7. The parties to this Agreement will not initiate a proceeding at the
Commission requesting a change in KCPL's rates during the Rate Plan except the
rate cases contemplated above unless at least one of the contingencies listed
below applies. A change in rates includes any new surcharge or other mechanism
for recovery of costs from ratepayers, except for the mechanisms set forth in
this agreement.

(a) A terrorist activity or an Act of God.

(b) A material change in federal or state tax laws.

(c) A material change in federal or state utility laws or regulations, except
for a change that permits a new surcharge or other mechanism for recovery of
costs.

(d) An unexpected, extended outage or shutdown of a major generating unit(s),
other than a major generating unit(s) shut down due to an extended outage at the
time of the filing of this agreement.

(e) KCPL does not fulfill its commitments to make the investments described
herein during the Regulatory Plan.

(f) It is determined that KCPL failed to provide the Non-KCPL parties with
material and relevant information in its possession, or which should have been
available to KCPL through reasonable investigation, or that KCPL misrepresented
facts relevant to this Agreement and such nondisclosure or misrepresentation
resulted in higher rates.



B. ENERGY COST ADJUSTMENT

Concurrent with the new rates to be effective January 1, 2007, KCPL should be
allowed to implement an Energy Cost Adjustment ("ECA") mechanism that reflects
its total fuel costs on a monthly basis. The details and mechanics of the ECA
will be determined in the 2006 rate case proceeding. Should any special
contracts with customers exclude the ECA, the ECA computation shall take into
account the sales associated with the contract in determining the appropriate
ECA.

 

 

C. OFF-SYSTEM SALES

The parties also agree that profits from off-system sales should continue to be
included above-the-line in the regulatory process during the term of the
Five-Year Regulatory Plan. KCPL specifically agrees not to propose any
adjustment or modification that would remove any portion of its off-system sales
costs and revenues from being passed through the ECA mechanism. The specific
details of the ECA mechanism will be determined in the 2006 rate proceeding.

D. SO2 EMISSION ALLOWANCES

1. Appendix C-1 sets forth KCPL's SO2 Emission Allowance Management Policy. With
regard to KCPL's sale of SO2 emission allowances during the period beginning
with approval of this Agreement and ending June 1, 2010, KCPL will record sales
proceeds as a regulatory liability and offset to ratebase for ratemaking
purposes. The regulatory liability will be amortized over the same time period
used to depreciate environmental assets. Such amortization shall be reflected in
rates beginning with the rates resulting from the 2009 rate filing. This
provision recognizes that sales of emissions allowances to fund investments in
environmental control equipment to meet emissions standards required now or in
the future by legislation or Environmental Protection Agency regulations are
like-kind exchanges of assets. KCPL will provide all correspondence between the
Company and the Internal Revenue Service with respect to SO2 emission allowances
to Staff and CURB within fourteen (14) days of such correspondence. KCPL shall
be obligated to define the correspondence as Proprietary or Highly Confidential
if it so deems the material.

2. In the event the Internal Revenue Service fails to certify SO2 emission
allowance sales as like-kind exchanges, the parties will recommend the
appropriate amortization period for such allowance sales to be included in the
2009 Iatan 2 case revenue requirement required herein and commence on the
effective date of tariffs from that case.

3. KCPL currently purchases coal from vendors under contracts that indicate
nominal sulfur content. To the extent that coal supplied has a lower sulfur
content than specified in the contract, KCPL pays a premium over the contract
price. The opportunity to burn coal with a lower sulfur content is both
advantageous to the environment and reduces the number of SO2 emission
allowances that must be used. To the extent that KCPL pays premiums for lower
sulfur coal prior to January 1, 2007, it may determine the portion of such
premiums that apply to retail sales and will record the proportionate cost of
such premiums in Account 254 as a reduction of the regulatory liability. But in
no event will the charges to the Kansas jurisdictional portion of Account 254
for these premiums exceed $327,000 annually. The portion of premiums applicable
to retail will be determined monthly based on the system-wide percentage of MWhs
from coal generation used for retail sales versus wholesale sales as computed by
the hourly energy costing model. This system wide percentage will be applied to
premiums invoiced during the same period.

  

E. PENSION EXPENSE

1. The intent of this pension agreement is to:

Ensure that KCPL recovers the amount of the net prepaid pension asset
representing the recognition of a negative Statement of Financial Accounting
Standards No. 87 (FAS 87) result used in setting rates in prior years;

Ensure that the amount collected in rates is based on the FAS 87 cost using the
methodology described below in item (2.b.);

Ensure that, once the amount in 2.c. has been collected in rates by the KCPL,
all pension cost collected in rates is contributed to the pension trust;

Ensure that all amounts contributed by the KCPL to the pension trust per items
(2.c.) and (2.e.) below are recoverable in rates; and

Ensure that the KCPL will receive no more or less than the amount in item (2.c.)
before the KCPL is required to fund the plan.

2. To accomplish these goals, the following items are agreed upon as part of
this Agreement, to be applied as of the first day of the year in which the
settlement is approved:

(a) KCPL's FAS 87 cost, for financial reporting purposes, will differ from the
method used for ratemaking purposes described in paragraph (2.b.). KCPL made a
voluntary decision (not required for compliance with a Commission order) in
January 2000, to amortize gains and losses under FAS 87 over a five-year period.
A five-year average of the unrecognized gain/loss balance has been amortized
over five years since January 2000. Any method, which recognizes gains and
losses over a shorter time frame, is considered a "more preferred" method under
Generally Accepted Accounting Principles ("GAAP"). Pursuant to GAAP, KCPL is
precluded from changing the method of pension accounting to another method
unless the change is to a more preferable method. In the case of FAS 87, a
preferable method is a method that amortizes gains and losses more rapidly. The
method described in paragraph (2.b.) does not amortize gains and losses more
rapidly and is not considered a more preferable method. Therefore, KCPL cannot
switch to that method for financial reporting. KCPL will establish a regulatory
asset or liability for the annual difference in the FAS 87 result from the two
different methods. KCPL's outside actuary will maintain actuarial reports under
each method on an annual basis. Any difference between the two methods is merely
a timing difference that will eventually be recovered, or refunded, through
rates under the method used in setting rates over the life of the pension plan.
No rate base recognition will be required for any regulatory asset or liability
calculated in accordance with this paragraph.

(b) FAS 87 cost, used for ratemaking purposes, will be calculated based on the
following methodology:

(i) Market Related Value for asset determination, smoothing all asset gains and
losses that occur on and after January 1, 2005 over five years;

(ii) No 10% Corridor; and

(iii) Amortization period of 10 years for unrecognized gains and losses. (With a
five-year MRV amortization, all gains/losses are reflected in 15 years.)

(c) Any FAS 87 amount [as calculated in (2.b.) above], which exceeds the Minimum
ERISA contribution, will reduce the prior net prepaid asset currently recognized
in rate base of $63,658,444 ($28,963,526-Kansas. jurisdictional amount). When
the prior net prepaid pension asset currently recognized in rate base is reduced
to zero, any amount of FAS 87 [as calculated in paragraph (2.b.)], which exceeds
the minimum Employee Retirement Income Security Act of 1974 (ERISA) funding
level, must be funded. The Kansas jurisdictional net prepaid pension amount to
be included in rate base may be changed as provided in item (2.e.). Any SFAS 87
amount that exceeds the minimum ERISA funding level that is not funded because
it exceeds the amount of funding that is tax deductible will be tracked as a
regulatory liability to ensure it is funded in the future when it becomes tax
deductible.

(d) In the case that FAS 87 expense becomes negative, the KCPL is ordered to set
up a regulatory liability to offset the negative expense. In future years, when
FAS 87 expense becomes positive again, rates will remain zero until the prepaid
pension asset that was created by negative expense is reduced to zero. The
regulatory liability will be reduced at the same rate as the prepaid pension
asset is reduced until the regulatory liability becomes zero. This regulatory
liability is a non-cash item and should be excluded from rate base in future
years.

(e) The KCPL will be allowed rate recovery for contributions made to the pension
trust in excess of the FAS 87 expense calculated pursuant to paragraph (2.b.)
for the following reasons: (1) the minimum required contribution is greater than
the FAS 87 expense level, (2) avoidance of Pension Benefit Guarantee Corporation
(PBGC) variable premiums, and (3) avoidance of the recognition of a minimum
pension liability (i.e. with associated charge to other comprehensive income). A
regulatory asset will be established and will be allowed rate base treatment for
the excess of any contribution (as defined above) over the annual FAS 87 amount
calculated in accordance with paragraph (2.b.).

(f) A regulatory asset or liability will be established on the KCPL's books to
track the difference between the level of FAS 87 expense calculated pursuant to
paragraph (2.b.) during the rate period and the level of pension expense built
into rates for that period, after consideration for pension costs capitalized.
The level of FAS 87 current period costs, before capitalization, built into
rates for the initial period is established as $22,000,000. If the FAS 87
expense during the period is more than the expense built into rates for the
period, KCPL will establish a regulatory asset. If the FAS 87 expense during the
period is less than the expense built into rates for the period, KCPL will
establish a regulatory liability. If the FAS 87 expense becomes negative, a
regulatory liability equal to the difference between the level of pension
expense built into rates for that period and $0 will be established. Since this
is a cash item, the regulatory asset or liability will be included in rate base
and amortized over five years at the next rate case.

(g) Any FAS 87 net prepaid pension asset, other than the amount identified in
paragraph (2.c.), will not earn a return in future regulatory proceedings. The
regulatory assets/liabilities identified in paragraphs (2.e.) and (2.f.) of this
settlement agreement address the inclusion of any additional rate base amounts.

3. The parties agree that KCPL should follow the accounting treatment prescribed
by the Federal Energy Regulatory Commission (FERC) in General Instruction No. 23
regarding pension-related Other Comprehensive Income (OCI) and transfer existing
and future pension OCI amounts to a regulated asset.

4. In addition, non-KCPL parties reserve the right to propose a different
methodology for addressing FASB 87 pension expense in the first KCPL rate case
proceeding after 2010. In the event that the Commission addresses FASB 87
pension expense in a general investigation, KCPL agrees to cooperate in such
investigation and be bound by the results thereof in rate proceedings subsequent
to 2010.

 

F. CUSTOMER PROGRAMS

In calendar years 2005 through 2009, KCPL commits to implement the Demand
Response, Efficiency and Affordability programs detailed in Appendix B, subject
to the continuing review and prior approval of the Commission on a
program-by-program basis. No program will be implemented until such approval has
been obtained. The current design and estimated budgets associated with those
programs is $52.8 million split between Kansas ($23.8 Million) and Missouri ($29
million) as detailed in Appendix D.

 

G. AFUDC, CONSTRUCTION ACCOUNTING AND IN-SERVICE CRITERIA

1. AFUDC. With regard to the AFUDC rate applicable to Iatan 2, KCPL agrees to a
2.5% or 250 basis point reduction in the equity portion of the rate. KCPL shall
use this 250 basis point reduction in the AFUDC rate from the effective date of
the rates determined in the first rate case (anticipated to be January 1, 2007)
and in all subsequent calculations of AFUDC on Iatan 2 until the in-service date
of Iatan 2. KCPL shall submit a report to Staff at the beginning of each
calendar year during this plan of the AFUDC rates it will use and the
calculation thereof.

2. Construction Accounting. The accrual of AFUDC on new investments shall cease
when such plant is considered to be in service. This specifically precludes any
"Construction Accounting" permitted in other jurisdictions that provides for
continued accrual of AFDUC after Iatan 2 is considered in-service until the
plant is reflected in rates.

3. In-Service Criteria. For purposes of determining whether the new generation
resources are in service, the parties should use the same criteria as used by
the Southwestern Power Pool for accreditation. Criteria for determining whether
the new emissions control equipment is in service shall be developed by the
parties.

 

H. DEPRECIATION

The parties agree that KCPL is authorized to use the depreciation rates as set
forth in Appendix C-2. KCPL agrees to file an updated full depreciation study
prior to August 1, 2010.

 

I. OTHER CONDITIONS

The parties agree that the following conditions apply to the rate proceedings
during the term of this agreement and, where applicable, future proceedings:

1. Rate treatment of investments.

(a) So long as KCPL implements the Resource Plan described herein (or a modified
plan that has been approved by the Commission) and KCPL is in compliance with
its Resource Plan Monitoring obligation, the parties agree that they will not
take the position that the described investments should be excluded from KCPL's
rate base on the ground that projects were not necessary, or that alternative
technologies or fuels should have been used. The parties reserve their rights to
inquire regarding the prudence of KCPL's expenditure, or to assert that the
appropriate amount to include in KCPL's rate base for these investments is a
different amount (e.g. due to imprudent project management) than that proposed
by KCPL.

(b) KCPL agrees that it will not request, at any time during or after the Rate
Plan, any additional return on the new investments in this plan that may be
allowed by K.S.A. 66-117(e) or amendments thereto or other statues intended to
encourage renewable resources or energy efficiency or conservation.

(c) The non-KCPL parties specifically reserve their rights to review KCPL's
decisions regarding its partners in the Iatan 2 plant and assert that such
decisions resulted in higher costs that should not be allowed for rate purposes.

(d) The non-KCPL parties reserve the right to propose adjustments to revenue
requirements regarding the prudence of the installed cost, operation and
maintenance costs or KWH output of the wind generation as opposed to the costs
or output of comparable wind generation facilities.

(e) The parties have not waived their right to argue regarding issues provided
for under KSA 66-128.

2. Cost control system. KCPL agrees that it will develop and implement a cost
control system that identifies and explains any cost overruns during the
construction period above the cost amounts contained in accepted bids for the
Iatan 2 project, the wind generation projects and the environment investments
and will present such information as part of the appropriate rate proceeding.

3. Deregulation. KCPL recognizes that if generation assets are deregulated in
the future, it is at risk for recovery of stranded costs related to the
acquisition of the new generation. Furthermore, KCPL acknowledges that
ratepayers would be entitled to a greater share of a gain on the disposition of
the new generation upon deregulation due to possible implementation of the CIAC
mechanism.

4. Special contracts. KCPL agrees that in any rate proceedings, any special
contracts with customers that provide for discounted rates will treated as if
they provided for revenues at the full generally applicable tariff rate
including any ECA tariffs for service from KCPL and that any other special
contractual provisions will treated in a manner that results in no increase in
rates for other customers.

5. Transmission costs. As part of one of the rate proceedings contemplated by
the agreement, KCPL agrees to include a proposal to have its transmission costs
reflected in separate rates when it can be done appropriately consistent with
its wholesale tariffs. KCPL will consult with the parties about the timing of
such a proposal.

6. Rate Design. The parties are not restricted in any manner as to the position
they may take in the above rate proceedings regarding rate design.

7. Costs of Debt. For purposes of determining the cost of debt in the rate
proceedings during the plan, the lower of the actual cost of debt or the cost of
debt for an investment grade rating will be used.

8. Jurisdictional Allocations. The parties agree to use the 12 Coincident Peak
method of allocating costs to the Kansas jurisdictional cost of service.



--------------------------------------------------------------------------------



APPENDIX C-1

Kansas City Power & Light Company
SO2 Emission Allowance Management Policy

Introduction

The purpose of the SO2 Emission Allowance Management Policy (SEAMP) is to set
out the approach, guidelines and reporting requirements that Kansas City Power &
Light Company (KCPL) will utilize to manage its SO2 emission allowance
inventory. Specifically, this policy is structured to achieve the following
objective:

Continue to manage "banked" (past vintage) SO2 emission allowances, current and
future allowances in a manner that will mitigate, subject to any identified risk
considerations, the expected future emission allowance cost associated with
complying with current and future environmental regulations while fulfilling
obligations to provide adequate service at reasonable rates, by optimizing the
value to KCPL through transactions of allowances. As used in this objective
statement, decisions impacting the "expected future emission allowance cost
associated with complying with current and future environmental regulations"
shall take into consideration: the market price of SO2 emission allowances
needed for compliance with environmental regulations, the cost of investments in
emission control equipment, additional operating and maintenance costs
associated with new installations of emission control equipment, and other
changes in power production costs (e.g. due to declines in the efficiency (heat
rates) of generating units and changes in merit order of unit dispatch)
associated with new installations of emission control equipment.

History

Following are excerpts from the Environmental Protection Agency's (EPA's)
website (http://www.epa.gov/airmarkets/arp/overview.htlm#phases) describing the
SO2 emission allowance trading program:

Title IV of the Clean Air Act

[(CAA)] sets a goal of reducing annual SO2 emissions by 10 million tons below
1980 levels. To achieve these reductions, [a program, deemed the Acid Rain
Program, was implemented].



The Acid Rain Program represents a dramatic departure from traditional command
and control regulatory methods which establish specific, inflexible emissions
limitations with which all affected sources must comply. Instead, the Acid Rain
Program introduces an allowance trading system that harnesses the incentives of
the free market to reduce pollution.

Under this system, affected utility units are allocated allowances based on
their historic fuel consumption and a specific emissions rate. Each allowance
permits a unit to emit 1 ton of SO2 during or after a specified year. For each
ton of SO2 emitted in a given year, one allowance is retired, that is, it can no
longer be used.

Allowances may be bought, sold, or banked. Anyone may acquire allowances and
participate in the trading system. However, regardless of the number of
allowances a source holds, it may not emit at levels that would violate federal
or state limits set under Title I of the Clean Air Act to protect public health.

During Phase II of the program (now in effect), the Act set a permanent ceiling
(or cap) of 8.95 million allowances for total annual allowance allocations to
utilities. This cap firmly restricts emissions and ensures that environmental
benefits will be achieved and maintained.

Procedures

KCPL finds itself in a position where it has an inventory of past, current and
future vintage SO2 emission allowances. The following presents procedures that
KCPL will follow to manage its allowance inventory in order to benefit KCPL and
its customers and to provide information helpful in review of such activities.

SO2 Plans

As stated above, KCPL is allocated a certain number of SO2 emission allowances
as provided by law and/or regulation. Each year, allowances are issued for the
year 30 years following. KCPL, as part of this agreement, will provide to KCC
Staff and CURB annually its SO2 Plan (SO2 Plan). As part of the annual SO2 Plan,
KCPL will provide the number of allowances it currently has banked, the number
of allowances it projects to need on a yearly basis, and the number of
additional allowances it projects to receive in future years. The annual SO2
Plan will also consider the scheduled commitments already in place.

The annual SO2 Plan will consider the types of coals that will be burned in
generating units, the sulfur content of those coals, expected regulations that
may affect the SO2 allowance management program, and expected installed air
quality pollution control equipment that will affect emission rates of
generating units.

Commencing with the first full calendar year the SEAMP is in effect, KCPL will
provide its annual SO2 Plan to KCC Staff and CURB by March 31 of each calendar
year.

The annual SO2 Plan may need to be updated throughout the year. Reasons which
may require interim updates would include, but not be limited to: (1)
substantial changes in the price of allowances, (2) substantial changes in the
cost and/or effectiveness of emission control technologies, (3) substantial
changes in environmental regulations or proposed environmental regulations, (4)
substantial changes in other energy market conditions and (5) market
opportunities. The KCC Staff and CURB will be notified if transactions not
included in the annual SO2 Plan exceed the projections by 50,000 allowances or
more.

Any disputes about an SO2 Plan or any mid-year updates to a Plan will be
discussed among the parties and the parties will cooperate to resolve the
dispute in good faith. If the parties cannot resolve the dispute within forty
(40) days of the original filing date, the matter will be brought to the KCC for
its determination.

Contents of the SO2 Plan

The initial SO2 Plan provided an assessment of the short-term to long-term
allowance cost risk for compliance with current and future environmental
regulations at various KCPL generating facilities. This assessment considered
KCPL's option to install air quality control equipment that would lower SO2
emission rates.

Annual SO2 Plans will include at least three different scenarios of projections.
A baseline projection will be made based on projected fuel types (sulfur
content), projected emission rates, and best estimate of future regulations. A
second projection will be made that looks at a high emissions scenario. The
final projection will look at a low emissions scenario. These scenarios will be
used to project a range of future allowance bank surpluses or deficits for each
year of a planning horizon. The planning horizon will consist of at least ten
(10) years.

SO2 Plans will set out a range of allowances for intended transactions that KCPL
proposes during the upcoming year. This range of allowances and the intended
transactions will be based on a methodology that will consider risk exposure
associated with the expected future emission allowance cost for complying with
current and projected future environmental regulations while fulfilling
obligations to provide adequate service at reasonable rates and ensuring that
the operation of KCPL generators will not be restricted due to a deficiency of
available SO2 emission allowances.

SO2 Plans will include a summary of the previous year's transactions including
for each transaction the type of transaction, the quantity of allowances
involved in the transaction, the quantity and vintage of any allowances received
as a result of the transaction, any monetary value received as a result of the
transaction, and any expenses (such as brokerage fees) related to the
transaction. SO2 Plans will also include the quantity of allowances issued to
KCPL in the past year by the EPA, the quantity of allowances used to offset
emissions in the past year, the quantity of allowances (or value thereof) used
to offset sulfur premiums paid under coal contracts, and the quantity of unused
allowances allocated to partners.

Because public knowledge of KCPL's plans would jeopardize its ability to manage
its SO2 emission allowances, KCPL's submitted projections (both the SO2 Plans
and any updates to those Plans) and all transaction documentation will be
considered "highly confidential." Certain public information included in the
Plans will continue to be available on the Internet on the EPA's website.

 

Types of Transactions

For the purposes of KCPL's SEAMP the following transactions will be allowed and
defined as follows.

SO2 Emission Allowance Purchases

- SO2 emission allowances purchased to meet expected requirements of KCPL's
units.



SO2 Emission Allowance Sales

- SO2 emission allowances sold from KCPL's share of general or unit account
holdings.



SO2 Emission Allowance Exchanges

- The exchange of SO2 emission allowances either as a "like-kind" exchange or
from one vintage to another.



SO2 Emission Allowance Call Sales

- The sale of an option that gives the buyer (holder) the right to buy SO2
emission allowances for a specified price within a specified time period in
exchange for a premium payment. It obligates the seller (writer) of the option
to sell SO2 emission allowances at the designated price should the buyer
exercise the option.



SO2 Emission Allowance Put Purchases

- The purchase of an option that gives the buyer (holder) the right but not the
obligation to sell SO2 emission allowances for a specified price within a
specified time period in exchange for a premium payment. It obligates the seller
(writer) of the option to buy SO2 emission allowances at the designated price
should the buyer exercise the option.



Trading Parameters and Authorization

Details of the (1) internal controls, (2) authorization parameters and limits,
(3) internal management reports, and (4) duties and workflow of personnel
involved in implementing and overseeing the SEAMP are included in separate
documentation; however, the following paragraph sets forth the fundamental
controls for the SEAMP program. SO2 allowance trading can only be authorized by
the Company's Designated Representative (DR), Authorized Account Representative
(AAR), or Alternate Authorized Account Representative (AAAR) as defined by the
CAA. Approval requirements for transactions will be consistent with other
similar transaction approval requirements within the Company. Proceeds and costs
related to transactions completed under the SEAMP will be accounted for in
account 254000, Other Regulatory Liabilities.

Special Allowance Reserve

Because the availability of allowances is crucial to ensure both the economic
efficiency of the emissions limitation program and the addition of new
electric-generating capacity, Title IV of the CAA mandates that EPA hold or
sponsor yearly auctions of allowances for a small portion of the total
allowances allocated each year. The auctions help ensure that new units have a
public source of allowances beyond those allocated initially to existing units.
The parties recognize that, to supply this auction, the EPA withholds a portion
of the Company's annual allowance allocation. The EPA sells these allowances at
auction and provides the proceeds to KCPL. The parties understand that KCPL has
no control over such EPA withholding or the amount of proceeds received for
these auctioned allowances; however, any such proceeds will be accounted for in
the same manner as a transaction completed under the SEAMP.

Summary of 2005 SO2 Plan

In addition to the factors discussed above under SO2 Plans, KCPL's current
projections are influenced by the following:

Baselines for each unit were established for the initial allocation of SO2
emission allowances based on historical averages for fossil fuel consumed from
1985 through 1987.

While KCPL net generation has been greater than the generation levels
established in the baseline, significant reductions in SO2 emissions have
resulted because of conversions to Power River Basin coal.

KCPL has accumulated past vintage allowances in its SO2 allowance "bank".

The Clean Air Interstate Rule (CAIR) will impact future SO2 emission allowance
requirements.

The respective State Implementation Plans set forth by Missouri and Kansas to
address implementation of CAIR will impact future SO2 emission allowance
requirements.

New SO2 emission regulations are anticipated to have the impact of requiring two
allowances for each ton of SO2 emitted beginning with vintage 2010, and three
allowances for each ton emitted beginning with vintage 2015.

KCPL's strategic initiative for implementing environmental upgrades aligns
timing of such upgrades with changes in allowance requirements noted above.

If no sales strategy is implemented as part of the Regulatory Plan, KCPL will
maintain an inventory of SO2 emission allowances well in excess of requirements
given implementation of comprehensive environmental retrofits as scheduled in
the Regulatory Plan.

KCPL's Regulatory Plan includes the sale of SO2 emission allowances. Because the
need for allowances will decrease with the completion of environmental upgrades
described in the Regulatory Plan, the proposed sale of SO2 allowances will
provide needed cash flow during periods of high capital expenditures anticipated
in the Regulatory Plan while maintaining a relatively low post-construction
period allowance cost impact.

KCPL's strategy for environmental upgrades, including the cost thereof and
unit-specific schedules, is included in the KCPL Regulatory Plan.

 



--------------------------------------------------------------------------------



Appendix C-2

 

Kansas City Power & Light Company
Depreciation & Amortization Rates
Kansas Jurisdictional



Account


Acct.
No.

Avg.
Service
Life


Net
Salvage


Deprec.
Rate












Total Steam Production (Note)

 

 

 

 

Structures & Improvements

311

32.0

-10.0%

3.44%

Structures & Improv - Haw 5 Rebuild

311

 

 

0.85%

Boiler Plant Equipment (excl trains)

312

25.5

-5.0%

4.12%

Boiler Plant Equipment - Trains

312

15.0

10.0%

6.00%

Boiler Plant Equipment-Scrubber-La Cygne

312

10.0

  0.0%

10.00%

Boiler Plant Equip - Haw 5 Rebuild

312

 

 

1.02%

Turbogenerator Units

314

42.4

 0.0%

2.36%

Accessory Electric Equipment

315

33.7

5.0%

2.82%

Accessory Electric Equip - Haw 5 Rebuild

315

 

 

0.70%

Acc Electric Equip - Computers (like 391)

315

30.0

8.0%

3.07%

Miscellaneous Power Plant Equipment

316

22.8

5.0%

4.16%

Misc Power Plant Equip - Haw 5 Rebuild

316

 

 

1.03%

 

 

 

 

 

Total Nuclear Production (Note)

 

 

 

 

Structures & Improvements

321

 

 

1.55%

Reactor Plant Equipment

322

 

 

1.73%

Turbogenerator Unites

323

 

 

1.96%

Accessory Electric Equipment

324

 

 

1.73%

Miscellaneous Power Plant Equipment

325

 

 

2.36%

Nuclear Plant Write-Off

328

 

 

1.73%

 

 

 

 

 

Total Combustion Turbines

 

 

 

 

Structures & Improvements

341

25.0

0.0%

4.00%

Fuel Holders, Producers, & Acc. Equip.

342

25.0

0.0%

4.00%

Generators

344

25.0

0.0%

4.00%

Accessory Electric Equipment

345

25.0

0.0%

4.00%

 

 

 

 

 

Total Wind Generation

 

 

 

 

Structures & Improvements

341

20.0

 

5.00%

Generators

344

20.0

 

5.00%

Accessory Electric Equipment

345

20.0

 

5.00%

 

 

 

 

 

Total Transmission Plant

 

 

 

 

Structures & Improvements

352

45.0

-5.0%

2.33%

Station Equipment

353

29.3

5.0%

3.24%

Station Equip-Communication Equip (like 397)

353

36.0

5.0%

3.65%

Towers & Fixtures

354

40.0

-10.0%

2.75%











Notes: Nuclear Production rates are based on a lifespan under a 60-year license
using remaining life rates. Rates for Steam Production Plant related to Hawthorn
Unit 5 Rebuild plant reflect Missouri jurisdictional rates after consideration
of insurance and subrogation recoveries recorded in Account 108, Accumulated
Provision for Depreciation. Future depreciation studies will use remaining life
rates.

 

 

 

 

 

 

 

 

 

 

APPENDIX C-2











Poles & Fixtures

355

27.0

-5.0%

3.89%

Overhead Conductors & Devices

356

27.0

15.0%

3.15%

Underground conduit

357

50.0

-5.0%

2.10%

Underground Conductors & Devices

358

50.0

10.0%

1.80%











Total Distribution Plant

 

 

 

 

Structures & Improvements

361

45.0

-5.0%

2.33%

Station Equipment

362

37.0

7.0%

2.51%

Station Equip-Communication Equip (like 397)

362

26.0

5.0%

3.65%

Poles, Towers, & Fixtures

364

30.0

-6.0%

3.53%

Overhead Conductors & Devices

365

27.0

25.0%

2.78%

Underground Conduit

366

50.0

-5.0%

2.10%

Underground Conductors & Dev

367

25.0

20.0%

3.20%

Line Transformers

368

25.0

10.0%

3.60%

Services

369

33.0

5.0%

2.88%

Meters

370

28.0

5.0%

3.39%

Install on Customers' Premises

371

8.5

2.0%

11.53%

Street Lighting & Signal Systems

373

29.0

5.0%

3.28%

 

 

 

 

 

Total General Plant

 

 

 

 

Structures & Improvements

390

50.0

5.0%

1.90%

Office Furniture & Equipment

391

30.0

8.0%

3.07%

Transportation Equipment

392

11.0

15.0%

7.73%

Stores Equipment

393

30.0

5.0%

3.17%

Tools, Shop & Garage Equipment

394

27.0

5.0%

3.52%

Laboratory Equipment

395

33.0

5.0%

2.88%

Power Operated Equipment

396

15.0

20.0%

5.33%

Communication Equipment

397

26.0

5.0%

3.65%

Miscellaneous Equipment

398

17.0

5.0%

5.59%













--------------------------------------------------------------------------------



Amortization of Limited Term & Other Electric Plant



Account


Acct.
No.

Avg.
Service
Life


Net
Salvage


Deprec.
Rate











 

 

 

 

 

Intangible - Five Year Software

303

5.0

0.0%

20.0%

Intangible - Ten Year Software

303

10.0

0.0%

10.0%

Intangible - Communication Equip (like 397)

303

26.0

5.0%

3.65%

Intangible - Accessory Equip (like 345)

303

25.0

0.0%

4.00%

Steam Prod-Structures & Impr-Leasehold Impr

311

Lease

 

 

Combustion Turbine Plant - Land Rights

340

 

 

0.00%

Transmission Plant - Land Rights

350

 

 

0.00%

Distribution Plant - Land Rights

360

 

 

0.00%

General -Structures & Impr-Leasehold Impr

390

Lease

 

 











Notes: Nuclear Production rates are based on a lifespan under a 60-year license
using remaining life rates. Rates for Steam Production Plant related to Hawthorn
Unit 5 Rebuild plant reflect Missouri jurisdictional rates after consideration
of insurance and subrogation recoveries recorded in Account 108, Accumulated
Provision for Depreciation. Future depreciation studies will use remaining life
rates.



--------------------------------------------------------------------------------



Appendix D

 

 

REGULATORY INITIATIVES



CAPITAL/AMORTIATIONS PROJECTS



($s in thousands)















PROJECT

2005

2006

2007

2008

2009*

TOTAL















IATAN 2

13,027

30,912

129,920

230,499

329,308

733,666















WIND GENERATION

19,215

111,623

0

0

0

130,838















ENVIRONMENTAL

8,387

44,949

107,900

101,225

9,352

271,813















ASSET MANAGEMENT

4,000

5,696

8,501

11,309

12,820

42,326















DSM PROGRAMS

6,442

8,935

10,132

11,863

15,410

52,782















TOTAL

51,071

202,115

256,453

354,896

366,890

1,231,425















 *Iatan 2 numbers include $148,680(000) of expenditures in 2010

 



--------------------------------------------------------------------------------



APPENDIX E

Credit Ratio Ranges & Definitions

 

AA

 

A

 

BBB

 

BB



























 

Min.

Max.

 

Min.

Max.

 

Min.

Top 1/3

Max.

 

Min.

Max.



























 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt to Total Capitalization(1)

32%

40%

 

40%

48%

 

48%

51%

58%

 

58%

62%

 

 

 

 

 

 

 

 

 

 

 

 

 

Funds From Operations Interest Coverage (2)

5.2x

6.0x

 

4.2x

5.2x

 

3.0x

3.8x

4.2x

 

2.0x

3.0x

 

 

 

 

 

 

 

 

 

 

 

 

 

Funds From Operations as a % of Average Total Debt(3)

35%

45%

 

28%

35%

 

18%

25%

28%

 

12%

18%

 

 

 

 

 

 

 

 

 

 

 

 

 





















































Ratio Definitions:

(1) "Total Debt to Total Capitalization" is calculated as Total Debt (divided
by) Total Capitalization where Total Debt and Total Capitalization are defined
as below:

 * Total Debt is calculated as:

*Notes Payable + Current Maturities of Long-Term Debt + Current Capitalized
Lease Obligations + Long-Term Debt + Capitalized Lease Obligations + Total
Off-Balance Sheet Debt

 * "Total Off-Balance Sheet Debt" includes off-balance sheet financings such as:

*Operating and synthetic leases, accounts receivable securitizations, contingent
liabilities and other potential off-balance sheet obligations

 * Total Capitalization includes:

*Total Debt + Minority Interest + Total Preferred and Preference Stock + Common
Stock Equity

(2) "Funds From Operations Interest Coverage" is calculated as (Funds From
Operations + Gross Interest Expense) (divided by) Gross Interest Expense where
Funds From Operations and Gross Interest Expense are defined as below:

 * Funds From Operations is calculated as:

*Cash From Operations - Working Capital

 * Gross Interest Expense is calculated as:

*Interest Expense (net) + Allowance For Borrowed Funds Used During Construction
+ Interest on Off-Balance Sheet Debt

(3) "Funds From Operations as a % of Average Total Debt" is calculated as Funds
From Operations (divided by) Average Total Debt where Funds From Operations and
Average Total Debt are defined as below:

 * Funds From Operations

*As defined above

 * Average Total Debt is calculated as:

*The average total debt over the period subject to analysis